 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                     No. 2:15-cv-01645-TLN-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    J. WRIGHT,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. On April 8, 2019, the Court denied Plaintiff’s motions for preliminary
19   injunctive relief seeking an order returning him to CSP-Sac (ECF No. 108) and for assistance in
20   obtaining and protecting his legal property (ECF Nos. 105, 112, and 117). Plaintiff moves for
21   reconsideration. (ECF No. 150.)
22          “Reconsideration is appropriate if the district court (1) is presented with newly discovered
23   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is
24   an intervening change in controlling law.” School Dist. No. 1J v. AC and S, Inc., 5 F.3d 1255,
25   1263 (9th Cir. 1993). Further, Local Rule 230(j) requires that a motion for reconsideration state
26   “what new or different facts or circumstances are claimed to exist which did not exist or were not
27   shown upon such prior motion, or what other grounds exist for the motion,” and “why the facts or
28
                                                         1
 1   circumstances were not shown at the time of the prior motion.” E.D. Cal., Local Rule 230(j)(3)-

 2   (4).

 3          Plaintiff’s motion for reconsideration fails to satisfy these standards. He argues that he

 4   was denied the opportunity to respond to Defendants’ supplemental brief addressing whether he

 5   was entitled to relief under the All Writs Act. (ECF No. 150.) The Court determined however,

 6   that because the trial had been continued to January 2020, no court order was “necessary” for the

 7   proper administration of justice, as required by the All Writs Act. (ECF No. 147.) The Court did

 8   not need a response from Plaintiff to resolve Plaintiff’s motions.

 9          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration (ECF

10   No. 150) is denied.

11

12   Dated: July 11, 2019

13

14
                                    Troy L. Nunley
15
                                    United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
